DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive. In response to applicant's argument that Examiner does not explain why a skilled artisan would include an airflow passage between the portions 32/24, Examiner respectfully disagrees.  It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70. Furthermore Mironov teaches an air passage 52 is formed in the middle of the rolled capillary material and a partition is provided in the housing to ensure that the liquid-like substrate does not directly communicate with the air flow passage 52. Therefore Examiner asserts that the feature would flow naturally from following the suggestion of the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov et al (TW201534229A) machine translation.
Regarding claim 1 and 13, Mironov teaches a cartridge for an aerosol-generating system 10, the cartridge comprising: 
a storage compartment configured to contain a liquid, the storage compartment having a first portion 32 and a second portion 34 connected to one another by a liquid channel and the storage compartment and liquid channel being configured to allow the liquid in the first portion to pass to the second portion through the liquid channel while the cartridge is in operational use (the cartridge includes a liquid storage portion having a housing for accommodating a liquid aerosol to form a substrate, wherein the liquid storage portion includes at least two parts in fluid communication with each other [0046]) ;
an airflow passage 52 passing between the first portion and the second portion of the storage compartment; 
an aerosol-generating element that is fluid permeable and the aerosol-generating element having a first side and a second side that oppose each other, the first side of the aerosol-generating element forming part of the airflow passage and the second side of the aerosol-generating element being in contact with the liquid from the The box further includes a fluid permeable heater assembly extending across the orifice of the housing [0047]). 
a control body connected to the cartridge, the control body configured to control a supply of electrical power to the aerosol-generating element (The cavity 18 has a circular cross-section and is sized to accommodate the outer shell 24 of the box 20. A plurality of electrical connectors 19 are arranged on the sides of the cavity 18 so as to provide an electrical connection between the control electronics 16 and the battery 14 and the corresponding electrical contact points on the box body 20 [0103])
Mironov does not explicitly disclose the aerosol-generating element that is fluid permeable is positioned between the first portion and the second portion of the storage compartment. Mironov further discloses that the liquid storage portion comprises at least two portions in fluid communication with each other...the first portion being capillary material, the second portion being liquid aerosol-forming substrate [0046]. Since the liquid storage portion of Mironov comprises at least a heater assembly, a first portion and a second portion, and a capillary material provided adjacent the heater assembly. Also it has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 
Regarding claim 2, Mironov does not explicitly teach the first portion of the storage compartment has a larger liquid storage capacity than the second portion of the storage compartment. However it has been held that a mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled (See MPEP § 2144.04IV (A)). 
Regarding claim 3, Mironov teaches the second portion of the storage compartment contains a capillary material in contact with the second side of the aerosol-generating element ([0046] [0060]).
Regarding claim 4, Mironov teaches the cartridge further comprises: a housing having a connection end and a mouth end remote from the connection end, the connection end configured to connect to a control body of an aerosol-generating system, the second side of the aerosol-generating element facing the connection end and the first side of the aerosol-generating element facing the mouth end (fig. 1; [0050-0052]).
Regarding claim 5, Mironov teaches wherein the aerosol-generating element is closer to the connection end than to the mouth end (fig. 1; [0047]).
Regarding claim 6, Mironov teaches a housing defining an air inlet; and a mouthpiece portion having a mouth end opening, the airflow passage extending from the air inlet, between the first portion and the second portion of the storage compartment, to the mouth end opening, wherein the first portion of the storage compartment is positioned between the aerosol-generating element and the mouth end opening (fig. 1D; [0046]).
Regarding claim 7
Regarding claim 8, Mironov teaches wherein the aerosol-generating element is a heating element, the heating element defining a fluid passage that is at least one of a plurality of interstices and apertures, the fluid passage extending through the heating element (fig. 3).
Regarding claim 9, Mironov teaches a heater assembly 46, the heater assembly including, the heating element, and electrical contacts, the electrical contacts electrically connected to the heating element (fig. 3).
Regarding claim 10, Mironov teaches the electrical contacts are exposed through a connection end of the cartridge (A plurality of electrical connectors 19 are arranged on the sides of the cavity 18 so as to provide an electrical connection between the control electronics 16 and the battery 14 and the corresponding electrical contact points on the box body 20 [0103]).
Regarding claim 11, Mironov teaches the storage compartment further comprises: a heater mount (FIG. 3: shows the heater assembly in a mounted state). Limitation “the heater mount being molded over the heater assembly” is a product by process type limitation which does not impart patentability to the apparatus claims. Note that determination of patentability is based on the product apparatus itself, In re Brown, 173 USPQ 685, 688, thus will not be given patentable weight., the heater mount being molded over the heater assembly.

Regarding claim 12, Mironov teaches wherein the first portion of the storage compartment, the second portion of the storage compartment and the liquid channel is configured to allow the liquid in the first portion of the storage compartment to reach the aerosol-generating element only through the second portion of the storage compartment (The liquid storage part includes at least two parts that are in fluid communication with each other. The first part of the liquid storage part includes: a heater assembly; a first capillary material arranged to be in contact with the heater assembly; and a second capillary material that is in contact with the first capillary material and It is separated from the heater assembly by the first capillary material. The second part of the liquid storage portion includes a container for containing the aerosol-forming substrate in liquid form and is preferably configured to supply this liquid to the second capillary material [0007])
Regarding claim 14, Mironov teaches a first pair of electrical contacts in the control body; and a second pair of electrical contacts in the cartridge, the first and second pair of electrical contacts being configured to electrically connect the control body to the aerosol-generating element (The cavity 18 has a circular cross-section and is sized to accommodate the outer shell 24 of the box 20. A plurality of electrical connectors 19 are arranged on the sides of the cavity 18 so as to provide an electrical connection between the control electronics 16 and the battery 14 and the corresponding electrical contact points on the box body 20. [0103])
Regarding claim 15, Mironov teaches aerosol- generating system is a handheld aerosol-generating system [0001].
Regarding claim 16-17, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Since the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER A KESSIE/Examiner, Art Unit 1747            

/ERIC YAARY/Examiner, Art Unit 1747